Citation Nr: 0518444	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine

THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, currently diagnosed as spondylosis, with 
scoliosis, claimed as secondary to bilateral pes planus.

2.  Entitlement to service connection for bilateral hip 
arthritis, claimed as secondary to bilateral pes planus.

3.  Whether new and material evidence has been submitted 
sufficient to re-open a previously denied claim of 
entitlement to service connection for arthritis of the knees, 
claimed as secondary to service-connected bilateral pes 
planus.

4.  Whether new and material evidence has been submitted 
sufficient to re-open a previously denied claim of 
entitlement to service connection for a disability of the 
ankles, claimed as secondary to service-connected bilateral 
pes planus.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION


The veteran served on active duty from June 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Togus, Maine, Regional 
Office (RO).

The Board has re-characterized the issues of service 
connection for arthritis of the knees and ankles as noted on 
the first page of this decision, as both issues actually 
involve petitions to re-open both claims, after their having 
been originally denied by the RO back in November 1983 and 
the veteran not having initiated, nor perfected, a timely 
appeal of their denials.  Because in doing so the Board is 
not curtailing any of the veteran's rights, and more 
importantly, because the Board is giving the veteran the 
benefit of the doubt and reopening both claims, it is the 
Board's opinion that it is not necessary to remand both 
issues for original adjudication at the RO level of the 
veteran's petitions to re-open.

Finally, it must be noted that, by letter dated in June 2005, 
the Board notified the veteran and his representative that, 
because sufficient cause had been shown, as required by 
applicable law and regulation, the veteran's request to have 
the appeal advanced on the docket had been granted.  
38 U.S.C.A. § 7107(a)(2)(B) (West 2002 & Supp. 2005); 
38 C.F.R. § 20.900(c) (2004).





FINDINGS OF FACT

1.  VA has complied with the VCAA's notification and 
assistance requirements and has obtained and developed all 
the evidence that is necessary for an equitable disposition 
of the claims on appeal.

2.  A lumbar spine disability was first diagnosed many years 
after service and the preponderance of the evidence operates 
against a finding that that disability is causally related to 
service or proximately due to or the result of the service-
connected bilateral pes planus.

3.  A bilateral hip disability was first diagnosed many years 
after service and the preponderance of the evidence operates 
against a finding that that disability is causally related to 
service or proximately due to or the result of the service-
connected bilateral pes planus.

4.  In December 1983, the veteran was advised of a November 
1983 denial of service connection for arthritis of the legs, 
and of his appellate rights, but he never initiated, nor 
perfected, an appeal of that adverse determination.

5.  The evidence that has been associated with the file since 
1983 in regards to the veteran's petition to re-open his 
claims for service connection for arthritis of the knees and 
ankles bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of both 
claims.

6.  A bilateral knee disability was first diagnosed many 
years after service and the preponderance of the evidence 
operates against a finding that that disability is causally 
related to service or proximately due to or the result of the 
service-connected bilateral pes planus.

7.  A bilateral ankle disability was first diagnosed many 
years after service and the preponderance of the evidence 
operates against a finding that that disability is causally 
related to service or proximately due to or the result of the 
service-connected bilateral pes planus.


CONCLUSIONS OF LAW

1.  The diagnosed lumbar spine disability was neither 
incurred in nor aggravated by service nor was it proximately 
due to or the result of the service-connected bilateral pes 
planus.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2004).

2.  The diagnosed bilateral hip disability was neither 
incurred in nor aggravated by service nor was it proximately 
due to or the result of the service-connected bilateral pes 
planus.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2004).

3.  The November 1983 rating decision that denied service 
connection for generalized arthritis of multiple joints, 
claimed as arthritis of the legs, secondary to the service-
connected bilateral pes planus, is final.  38 U.S.C. § 4005 
(1983) (now 38 U.S.C. § 7105); 38 C.F.R. §§ 19.117, 19.129, 
19.192 (1983).

4.  New and material evidence has been received since the 
November 1983 rating decision, and the claims for service 
connection for disabilities of the knees and ankles are re-
opened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).

5.  The diagnosed bilateral knee disability was neither 
incurred in nor aggravated by service nor was it proximately 
due to or the result of the service-connected bilateral pes 
planus.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a).

6.  The diagnosed bilateral ankle disability was neither 
incurred in nor aggravated by service nor was it proximately 
due to or the result of the service-connected bilateral pes 
planus.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (the VCAA).  This new 
law imposes obligations on VA in terms of its duty to notify 
and assist claimants.  Regulations implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II ), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Its wording need not be strictly 
used, as the Court has recently held that failure to 
explicitly tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial to the 
claimant.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App., April 14, 2005).

The Board finds that the VCAA notice requirements have been 
satisfied in the present case.  With regard to element (1), 
above, the Board notes that the RO sent to the veteran a VCAA 
notice letter in October 2001.  That letter listed the issues 
for  the denial of which the veteran is now seeking appellate 
review (see section titled What Must The Evidence Show To 
Establish Entitlement To The Benefit You Want) and informed 
the veteran of the type of information and evidence necessary 
to establish entitlement to service connection for his back, 
hips, knees, and ankles, on a secondary basis.  In addition, 
by virtue of the rating decision on appeal, the January 2004 
statement of the case (SOC), and the supplemental SOC (SSOC) 
that was issued in August 2004, the RO provided the veteran 
with specific information as to why his claims remain denied, 
and of the evidence that was still lacking.

Parenthetically, the Board notes that, while the veteran was 
never provided with specific advice as to what he needed to 
submit in order to have his claims for service connection for 
arthritis of the knees and ankles re-opened, that 
"deficiency" (for lack of a better word) was not 
prejudicial to the veteran, as VA did notify him of what is 
needed in order to have a substantially complete claim for 
service connection, which is the basic claim that resides at 
the core of every "new and material" claim and the ultimate 
benefit that the veteran is seeking with regards to all his 
claims.  Moreover, because the Board is giving the veteran in 
this decision the benefit of the doubt and, accordingly, re-
opening both service connection claims, no harm has been 
caused to the veteran.

With regard to elements (2) and (3), the Board notes that the 
October 2001 VCAA letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  Specifically, the letter explained 
that VA would help him get such things as "any VA medical 
records or other medical treatment records you tell us 
about" and reminded him of his responsibility to provide any 
necessary releases and enough information about the records 
to enable VA to request them from the person or agency that 
had them.

The letter also advised the veteran that he might want to 
submit his own statements or statements from other people 
describing his disability symptoms, as well as medical 
evidence from his own doctor discussing the relationship 
between the claimed conditions and his service-connected 
condition, and his doctor's opinion as to whether his 
service-connected condition caused or aggravated the claimed 
conditions beyond their normal progression.  Again, the 
veteran was advised that "[w]e will request this medical 
evidence from your doctors if you tell us about it."

Finally, with respect to element (4), the Board notes that 
the October 2001 VCAA letter contained specific advice to the 
veteran asking him to let VA know of "any additional 
information or evidence that you want us to try to get for 
your" and to "send us the evidence we need as soon as 
possible."  The Board notes that that language did not 
conform word by word with the fourth element set forth in 
Section 3.159(b)(1), but it nevertheless invited the veteran 
to send or identify any additional information or evidence, 
clearly putting him on notice to submit relevant evidence in 
his possession and causing no prejudice to him.  See 
Mayfield. 

In Pelegrini II, the Court also held that (1) the VCAA 
applies to cases pending before VA on November 9, 2000, the 
date of VCAA's enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was issued prior to that 
date, and that (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 120.

In the present case, the initial adjudication in this appeal 
occurred after enactment of the VCAA, and VCAA-compliant 
notice was given before the initial adjudication.  Therefore, 
VA complied with the timing requirement as to the VCAA 
notice.  See Pelegrini II.

The Board is satisfied that the veteran has had ample notice 
of the types of evidence that would support his claims for 
service connection for disabilities of the lumbar spine, 
hips, knees, and ankles, all claimed as secondary to the 
service-connected bilateral pes planus, and that he has had 
ample opportunity to present evidence and argument in support 
of his appeal.  Clearly, the purpose of the VCAA notice 
requirements has not been nullified.  Therefore, there is no 
indication that the Board's present review of the claims will 
result in any prejudice to the veteran.  See Bernard, supra.


B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination and/or opinion when necessary to make a 
decision on the claim.  Under applicable law, a medical 
examination and/or opinion is deemed "necessary" if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period, provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims on appeal.  VA 
has secured all VA treatment records and all identified 
private medical records, and has scheduled the veteran for VA 
medical examinations that were conducted in January 2002, 
October 2003 and July 2004.  There is no suggestion on the 
current record that there remains evidence that is pertinent 
to the matters on appeal that has yet to be secured.

The Board is awarene of a March 2004 request by a Member of 
Congress that the case "be referred out to another 
orthopedic surgeon for an opinion," on the basis of the 
veteran's concern that an "opinion" from Dr. M.K., a 
private orthopedic surgeon, actually two letters subscribed 
by this physician, "was not taken seriously enough."  
Neither of the two letters from Dr. M.K., however, addresses 
the question of the likelihood that either of the claimed 
disabilities is secondary to the service-connected bilateral 
pes planus, and both letters clearly have been taken into 
consideration by VA.  The first letter, dated in July 2003, 
confirms the presence of various musculoskeletal disabilities 
in the veteran's body, to include possible lumbar stenosis.  
The second letter, dated in August 2003, likewise confirms 
the veteran's orthopedic problems and contains Dr. M.K.'s 
opinion that the veteran is permanently and totally disabled.  
That specific opinion (regarding the veteran's alleged 
unemployability) was already considered by the RO in rating 
decisions that were issued in January 2002 and April 2003, in 
both of which the veteran's claim for a total rating based on 
individual unemployability, due to service-connected 
disability (TDIU), was denied.  Neither of the denials of the 
veteran's claims for a TDIU was appealed.  While the 
veteran's concern is acknowledged, it is clear that both 
statements from Dr. M.K. have been considered by both the RO 
and the Board.

In regards to the above mentioned request to have this case 
be sent out for another medical opinion (a request that was 
also made by the veteran's representative in his October 2004 
Statement of Representative in Appeals Case), the Board notes 
that the medical examinations of record, which were conducted 
in January 2002, October 2003, and July 2004, were based on 
reviews by the examiners of the entire evidentiary record and 
contain all necessary opinions.  The Board therefore sees no 
reason to request yet another medical examination in this 
case, when the record before it is evidently complete and 
clearly sufficient for an equitable resolution of the matters 
on appeal.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matters on 
appeal.  The appeal of the veteran's claim for secondary 
service connection for disabilities of the lumbar spine, 
hips, knees, and ankles is thus ready to be considered on the 
merits.

II.  Factual background

The veteran's service medical records reveal no evidence of 
any disability of the lumbar spine, hips, knees, or ankles.  
They also reveal that, at the time of the veteran's medical 
examination for separation purposes in February 1946, the 
veteran's spine and extremities (defined in the report of 
that medical examination as comprising the bones, joints, 
muscles and feet) were clinically evaluated as normal, and 
the veteran was deemed to be physically qualified for 
separation from service.

On VA medical examination conducted in January 1947, no 
complaints of any difficulties, or objective findings, 
related to the lower back, hips, knees, or ankles were 
reported.

By rating decision dated in April 1947, the RO granted 
service connection for bilateral pes planus.  An initial 
rating of 10 percent was assigned for that disability.

On admission to the U.S. Naval Hospital in Chelsea, 
Massachusetts, in June 1949 for acute appendicitis, the 
veteran reported a history of painful swollen ankles at age 
10.  On physical examination, his extremities showed marked 
bilateral pes planus, but there was no limitation of motion 
of the joints or other extremities.  Films of the pelvis were 
interpreted as negative.

No complaints or objective findings related to the veteran's 
lower back, hips, knees and ankles were reported on VA 
medical examination in May 1954, other than a passing 
reference to a complaint that the veteran's "back aches."

On VA medical examination in February 1961, the veteran 
stated that his pes planus affected his leg muscles and his 
back, as it prevented him from kneeling or standing for any 
length of time.  The examiner noted tight hamstring 
structures and confirmed the diagnosis of bilateral pes 
planus.

On VA consultation in June 1981, the veteran complained of 
pain in both feet radiating to the knees and said that he 
experienced "gripping pain" in both knees at times.  He 
also reported "some low back pain."  The examiner, noting 
that the veteran had severely pronated feet, referred the 
veteran for orthopedic consultation.

On VA orthopedic consultation in June 1981, the veteran 
reported a history of ineffective ankle supports and stiff 
knees and left elbow.  Arthritis was diagnosed and X-Rays 
were ordered.  The X-Rays confirmed a trace hallux valgus 
deformity involving the left great toe, as well as slight 
traumatic degenerative changes involving both great toes.  
However, "[n]o abnormalities [were] identified on views of 
the ankles."

VA X-Rays obtained in October 1981 were interpreted as 
revealing evidence of moderate degenerative joint disease 
(DJD) in both elbows and mild DJD in both knees.

In an August 1982 note, Dr. M.A., Chief of a VA 
Rehabilitation Medicine Service (RMS) outpatient clinic, 
stated that the veteran, a patient known to her for his 
osteoarthritis, presented with complaints of pain in the 
"elbow and other joints."  The veteran reportedly indicated 
that he exercised daily using mostly push-ups and weight 
lifting.  On physical examination, range of motion of the 
main joints was full but there was "multiple cracking heard 
here and there such as in the hips."  The impression was 
listed as osteoarthritis responding to aspirin treatment.

A May 1983 note from Dr. M.A. reveals a two to three-month 
history of right knee pain.  The veteran was noted not to 
complain any more of neck and shoulder pain.  He did complain 
of occasional pain in both elbows, and some cracking in the 
left elbow.  Dr. M.A. stated that further studies of the 
right knee and left wrist areas were being ordered "to 
evaluate the etiology of this process although I think it is 
an arthritis problem."

The record shows that the veteran was examined by a VA 
orthopedist in July 1983, who also took X-Rays and rendered a 
diagnosis of DJD of both knees and both elbows.

On VA consultation with Dr. M.A. in July 1983, the veteran 
complained of pain in his left knee and both elbows.  The 
impression was listed as "[b]ilateral, right more than left, 
osteoarthritis of the knees, minimal exudate cannot be ruled 
out."

According to a VA outpatient medical record dated in October 
1983, the veteran, who drove a truck, reported that both legs 
were still bothering him, especially the right one.

In a November 1983 rating decision, the RO denied service 
connection for generalized arthritis of multiple joints, 
claimed as arthritis of the legs, secondary to the service-
connected pes planus.  The RO concluded in that rating 
decision that generalized arthritis of multiple joints was 
not shown to be due to the veteran's service-connected 
bilateral pes planus.  The veteran was notified of this 
decision, and of his appellate rights, by letter dated in 
December 1983.  It is not shown by evidence of record, nor 
has the veteran claimed, that a timely appeal with that 
rating decision was ever filed.  Accordingly, because the 
veteran did not perfect an appeal of that rating decision, as 
required by regulation, the November 1983 is considered 
final.  38 U.S.C. § 4005; 38 C.F.R. §§ 19.117, 19.129, 19.192 
(1983).

On VA medical examination in June 1989, the examiner noted 
the veteran's description of increasing pain over the last 
three years in the arches of both feet, which was consistent 
with pes planus and possible secondary arthritic changes, as 
well as chronic muscle and soft tissue fatigue.  The veteran 
reported tightness in his calf, with bilateral gait 
[difficulties] and radiation up his legs into his lower back.  
He also reported that his right ankle gave out four to five 
times a day and was unstable.  He also reported low back 
pain.  The examiner noted that the veteran's pronation and 
gait difficulties were consistent with pes planus and 
causative of instability, diminished foot function and arch 
fatigue, as well as long-term arthritic changes.  His low 
back/buttock and radiating buttock pain could not be ruled 
out as having developed secondary to his chronic foot 
condition, although the examiner suspected a possible 
radiculopathy and suggested further workup for the pain.

VA outpatient medical records dated between January 2001 and 
January 2002 reveal treatment for right hip and leg pain, as 
well as multi-level cervical spondylosis with degenerative 
disc disease (DDD), cervical plexus pain, and secondary 
posterior neck and upper trunk myofascial pain.

Private chiropractic records dated in February and March 2001 
reveal treatment for right lower back/hip pain, with 
radiation to the right leg.  According to a February 2001 
note, the veteran reported a cervical region fracture seven 
years ago.  Also, according to a questionnaire that the 
veteran filled out in connection with this chiropractic 
treatment in February 2001, the veteran stated that he was 
retired, that he had been self-employed, that his main 
complaint was pain in the right hip radiating down the leg, 
that the problem had started four days ago, that he had had 
the problem before, and that the problem was the result of 
"work."
 
In August 2001, the veteran's representative requested that 
"a claim be established for service connected disability 
benefits for back, ankles, knees, hips secondary to service 
connection [sic] flat feet."

In a document titled "Secondary Questionnaire," which the 
veteran dated in December 2001, he wrote "June 13 2000" and 
"Feb 22 2000" in response to a question regarding the date 
of onset of his bilateral hip condition.  He also denied in 
that document that the bilateral hip condition was caused by 
an injury or accident.

On VA medical examination in January 2002, the veteran 
expressed his belief that his flat feet had caused other 
parts of his body (which he identified as his knees, ankles, 
hips, and lower back) to degenerate and become a severe 
debilitating problem.  It was noted that the veteran, who had 
owned a trucking company and had retired in 1988, had 
undergone total knee replacements in March and December 1994.  
The veteran dated his bilateral advanced DJD of the knees 
back to May 1992 but said that his knee pain had started as 
far back as 1980.  He reported a motor vehicle accident (MVA) 
in April 1995, when his van hit an ice patch, went off the 
road and rolled over.  As a result of that MVA, the veteran 
had suffered some cracked vertebrae in his neck, which were 
still causing him problems.

Essentially, the veteran complained of pain, weakness and 
stiffness in his lower back, constant pain in his right hip, 
"off and on" pain in the left hip, and pain with occasional 
weakness in both knees.  The examiner noted limited motion 
due to pain in the lower back, trace of effusion, with some 
stiffness and limited motion in the knees, and some stiffness 
in the hips and ankles.  He further stated that X-Rays of the 
lumbar spine revealed severe hypertrophic arthritis, with 
bridging osteophytes at multiple levels and narrowing of the 
intervertebral spaces, extensive bilateral DJD in both knees, 
normal ankles, and mild DJD in the hips, with well-maintained 
joint spaces.  The reports of VA X-Rays conducted in January 
2002 confirm these findings.

The impression and comment were listed as follows:

IMPRESSION:  
1.	Pes planus, bilateral, severe, with 
toe deformities.
2.	Status post [DJD] both knees.
3.	Status post TKA both knees for 
diagnosis Number 2.
4.	Spondylosis of the lumbar spine with 
scoliosis and hypertrophic changes.
5.	Radiculopathy, L4-5, right, mild.
6.	Ankles - WNL.
7.	Hips - WNL.

COMMENT:
The [veteran] has been 50% service-
connected for what basically is a 
congenital or hereditary condition, which 
most likely was not irreversibly affected 
by being in the Navy from 1943 to 1946.  
Both feet are affected in a similar 
manner, not likely to have caused an 
unbalanced gait in a protracted manner.  
He has had [DJD] of multiple joints, 
including the lumbar spine, knees, hips, 
and it is thought that this is a 
hereditary predilection aggravated by MVA 
and work history.  In summary, the pes 
planus bilateral is not responsible for 
his polyarthritis.  The polyarthritis is 
particularly affecting the weight-bearing 
joints.

By rating decision dated in January 2002, the RO denied 
service connection for DJD of the knees, hips, and ankles, 
and spondylosis and scoliosis of the lumbar spine.  The RO 
also denied in that rating decision a claim for an increased 
rating for the service-connected bilateral pes planus and, as 
noted earlier in this decision, a claim for a TDIU.

In January 2003, less than a year after having been notified 
of the RO's January 2002 denial, the veteran's representative 
submitted a December 2002 private medical record that he 
asked be used as supporting documentation for 
"reconsideration" of the January 2002 rating decision.  

That record confirms the veteran's ongoing difficulties with 
his lower back, hips, knees, and ankles, and contains an 
assessment by a private physician that reads, in pertinent 
part, as follows:  "Disability due to pes plantus [sic], 
osteoarthritis of the right foot and ankle, presently 
assessed at 50% is about right."  The impression did not 
include the physician's basis for his opinion.

VA outpatient medical records dated between January 2002 and 
March 2003 reveal treatment for a variety of medical 
conditions, to include gastroesophageal reflux disease, with 
dysphagia, neck problems (due to multi-level cervical 
spondylosis, DDD and myofascial pain), and low back pain.

In the April 2003 rating decision from which the present 
appeal ensued, the RO confirmed and continued the previous 
(January 2002) denial of the veteran's claims for service 
connection for DJD of the knees, hips, and ankles, and 
spondylosis and scoliosis of the lumbar spine, as well as the 
denial for his claim for a TDIU.  As noted earlier, the 
veteran did not appeal the denial of his claim for a TDIU.

Evidence added to the file since the April 2003 rating 
decision includes the July and August 2003 statements from 
Dr. M.K. that were cited earlier in this decision.  The 
former statement essentially confirms the veteran's 
difficulties and objective findings related to his knees, 
hips, ankles, and lumbar spine.  The later statement confirms 
that CT scan studies had revealed some significant osteophyte 
formation around the nerve root foramina in the lower back, 
as well as significant disc space degeneration in the same 
area.  It also reveals Dr. M.K.'s opinion to the effect that 
X-Rays had revealed significant osteoarthritis of the right 
hip and that, when these conditions were put together with 
the veteran's feet problems, the veteran ought to be 
considered unable to engage in any sort of sustained 
financially remunerative activity.  In his opinion, the 
veteran was permanently and totally disabled because of his 
"simply chronic problems that aren't going to go away 
easily."

Records dated between January 1990 and July 2004 have also 
been added to the file.  These records reflect VA outpatient 
medical treatment for a variety of medical problems, 
including pain in both legs and the neck, and hearing loss, 
as well as evidence of the bilateral knee arthroplasties that 
the veteran underwent in 1994.

An August 2003 private physical therapy note reflects 
complaints of left side back, hip and groin pain, as well as 
bilateral knee and ankle pain.

On VA medical examination in October 2003, the veteran stated 
that his service-connected pes planus had affected both 
knees, hips, ankles, and his lower back.  He stated that, 
while he had formerly been a truck driver and owned his own 
trucking business, he had performed office work most of the 
time while owning his own business.  He had been diagnosed 
early in the service as having severe bilateral pes planus.  
Currently, he complained of constant pain in both legs, 
extending from his feet into the legs, his back, and up his 
spine.  The veteran stated that both legs were extremely 
weak.  It was noted that the veteran had been found to have 
degenerative changes affecting both hips, lumbar spine, neck, 
elbows, and wrists, and that the veteran rated his bilateral 
knee pain as 10 out of 10.

Regarding the hips, the veteran stated that the pain was 
present bilaterally all of the time and that it was 
accompanied by stiffness and weakness.  The pain in the 
ankles was present quite frequently, more on the right than 
on the left, and the ankles would also give out, feel stiff, 
and swell quite often.  The pain in the lower back, which was 
described as throbbing, with off and on radiation into the 
legs, was said to be present 99 percent of the time and the 
veteran rated it, too, as 10 out of 10.

On physical examination, sensory testing showed diminished 
sensation in the area of the left lumbosacral region and left 
posterior leg.  Flexion of the lower back was accomplished to 
30 degrees, with no extension.  Pain and stiffness was 
present at the endstage of all motions.  Motor testing of the 
lower extremities exhibited uniform bilateral decrease in 
effort or performance.  The right and left knees had ranges 
of motion from 12 to 100 degrees and from 12 to 105 degrees, 
respectively, with unremarkable ligaments in keeping with the 
bilateral total knee replacements.  The hips revealed flexion 
from zero to 110 degrees, bilaterally.  Onset of stiffness 
was again noted at the endstage of motion.  The ankles 
revealed 35 degrees of plantar flexion, bilaterally, and 
dorsal extension to 2-3 degrees, also bilaterally.

X-Rays were noted to have revealed total knee replacements, 
with good alignment and in good position with a prior (1990) 
interpretation of marked DJD in both knees; severe multi-
level degenerative involvement, with moderate scoliosis, 
convex to the right, in the lumbar spine; periarticular 
spurring, with plantar and posterior calcaneal spurring in 
the ankles; and DJD in both hips.  It was also noted that a 
CT scan of the lumbar spine done in May 2001 had revealed 
extensive degenerative changes and narrowing of multiple 
intervertebral disc spaces and that a CT scan of the cervical 
spine had revealed also similar findings.  The impression and 
comment were listed as follows:

IMPRESSION:
1.  Severe bilateral pes planus.
2.  Osteo or degenerative arthritis, 
systemic and generalized.
3.  Status post total knee replacement, 
bilateral, for diagnosis #2.


COMMENT:
An unbalanced gait has not been a 
significant or persistent factor since 
the [veteran] suffered a bilateral 
condition not affecting one side more 
than the other, except for a late 
complication, when he developed [DJD] of 
the 1st cuneiform/metatarsal joint on the 
right side in excess of degenerative 
changes in the corresponding joint in the 
left foot.  Non-weight-bearing joints 
(neck, elbow, wrist), as well as weight-
bearing joints have been involved 
refuting the argument that his feet have 
been primarily responsible for the [DJD] 
of the knees, hips or low back.  The 
systemic and symmetrical involvement 
point to factors that are related to 
genetics, lifestyle, aging and 
occupational demands with the impact of 
the pes planus minor or peripheral with 
the [veteran] likely to have developed 
his osteoarthritis regardless of his pes 
planus.  The [veteran] did not qualify 
for Annapolis due to pes planus, 
suggesting that the condition EPTE 
[existed prior to enlistment].  However, 
if an impact is acknowledged on his 
ankles, lumbar spine, knees and hips the 
estimate would be that aggravation could 
be in the neighborhood of 10 and less 
likely 20%.  Since the [veteran] was 
known to have avoided weight-bearing this 
ultimately lessened the impact on weight-
bearing joints and the low back.  The 
input by [two other physicians] is 
acknowledged.


VA X-Rays of the veteran's knees, obtained in October 2003, 
revealed evidence of total knee arthroplasties in both knees 
and soft tissue calcifications proximal to the patella in the 
right knee.

In October 2003, the above physician subscribed the following 
handwritten addendum to his medical examination report in 
response to a question from the RO as to whether his estimate 
of aggravation was considered as representing 10 percent for 
each joint separately:

P.S.
10/24/03
Since the primary affliction is of a 
systemic (NSC) nature, the noted 
aggravation is not for each joint 
separately, but for all joints combined.

Additionally, the above physician added the following 
handwritten note to his original October 2003 medical 
examination report:

P.S.  11/07/03
By implication, it has been stated above, 
that the SC pes planus has had no 
responsibility for the DJD of the 
multiple joints listed by [the veteran].  
He has a systemic generalized condition 
that is normally called 
"osteoarthritis" that has been 
affecting weight-bearing and non-weight-
bearing joints alike.

Private medical records dated between August 2003 and May 
2004 reflect treatment for pain in the left hip, left knee 
and back, as well as in the ankles, and lower extremity 
stiffness and weakness, with a right drop on the right foot.

In a May 2004 statement, Dr. N.M., a private physician, 
confirmed that he had been treating the veteran for the past 
several months in regards to his podiatric care.  He stated 
that "due to his chronic low back pain and previous medical 
problems, [the veteran] is unable to tend his feet as 
needed."  Dr. N.M. attached to his statement copies of 
records dated between July 2003 and May 2004 reflecting 
treatment for painful nails, with a prior medical history of 
chronic lower back problems.

Finally, the veteran was re-examined by VA in July 2004.  The 
examiner thereafter issued the following report/medical 
opinion:

Based on thorough review of the case 
folder including those just mentioned 
exams [dated as recently as October 2003 
and as early as 1954 and 1961], as well 
as multiple clinical notes in the 
electronic package, it is clear that this 
veteran has advanced [DJD] involving 
multiple joints, including spine, to a 
lesser degree is hips, ankles, and severe 
[DJD] of his knees that has resulted in 
bilateral total knee arthroplasty.  It 
has been opined, and I would agree, that 
the veteran's service-connected pes 
planus is not the causative factor for 
this veteran's advanced [DJD].

As to the aggravation issue, this veteran 
is largely non-weight-bearing because of 
the advanced [DJD] relative to his knees 
and back and therefore it is my opinion 
that the veteran's pes planus is not an 
aggravating factor to the [veteran]'s 
complaints referable to his ankles, 
knees, hips and spine.  This veteran no 
doubt has significant pain relative to 
these joints, but again, it is my opinion 
that the pain is not being aggravated by 
the veteran's pes planus - again in large 
measure because he is essentially non-
weight-bearing.

III.  Legal analysis

A.  Applicable laws and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service connected 
as well.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

If arthritis becomes manifest to a degree of 10 percent or 
more during the one-year period immediately following a 
veteran's separation from service, the condition may be 
presumed to have been incurred in service, notwithstanding 
that there is no inservice record of the disorder.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Decisions by the agency of original jurisdiction that have 
become final (see Sections 19.117, 19.129, and 19.192 of the 
1983 version of 38 C.F.R., cited earlier in this decision) 
can only be considered on the merits if new and material 
evidence is received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 
20.1105 (2004); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any petitions to re-
open a finally decided claim received on or after August 29, 
2001.  The amendments are not applicable to this case, as the 
veteran's petition to re-open was received at the RO on 
August 27, 2001.

For petitions to re-open filed prior to August 29, 2001, new 
and material evidence means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to re-open a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

B.  Whether new and material evidence has been submitted
 sufficient to reopen previously denied claims for
 service connection for arthritis of the knees and ankles

As discussed earlier in this decision, the RO denied the 
veteran's claim for service connection for arthritis of the 
legs in November 1983 because it was not shown that the 
claimed disability was secondary to the service-connected pes 
planus.

Evidence received since the veteran was notified of the 
rating decision of November 1983 includes VA medical records 
confirming the diagnosis of arthritis in the knees and ankles 
and the fact that there has been continuity of treatment 
since the early 1980's; a June 1989 VA physician's opinion to 
the effect that the veteran's pronation and gait difficulties 
were consistent with pes planus and causative of instability 
and long-term arthritic changes; and a December 2002 private 
physician's statement suggesting a nexus between the 
veteran's pes planus and his right ankle.  This evidence was 
not previously submitted to agency decision makers.

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the evidence that has been associated with the 
file since 1983 in regards to the veteran's petition to re-
open his claims for service connection for arthritis of the 
knees and ankles bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  

The evidence submitted is therefore new and material, and 
both claims for service connection are accordingly reopened.


C.  Discussion of the service connection claims on the merits

The veteran does not claim that his lumbar spine, hips, knees 
and ankles disabilities had their onset during service or are 
a direct result of an inservice injury.  Rather, he contends 
that the disabilities are proximately due to or the result of 
his service-connected bilateral pes planus.  Nevertheless, 
the Board has carefully examined the evidentiary record in 
case an alternative legal avenue for a grant of service 
connection might be available.  That is not the case, as the 
record does not contain any piece of competent evidence 
establishing, or even suggesting, that the diagnosed 
disabilities of the lumbar spine, hips, knees, and ankles are 
causally related to service or were initially diagnosed 
within a year from the date of the veteran's separation from 
active military service.  The Board is thus precluded from 
entertaining a potential grant of service connection in this 
case on a direct basis (i.e., under Section 3.303), or on a 
presumptive basis (i.e., under Sections 3.307(a) and 
3.309(a)).

There remains, however, the question of whether it is shown, 
by the preponderance of the evidence of record, that the 
diagnosed disabilities of the lumbar spine, hips, knees, and 
ankles are proximately due to or the result of his service-
connected bilateral pes planus, as claimed by the veteran.  
The answer to this question is in the negative.

The only competent evidence in the file in favor of the 
veteran's claims for service connection is contained in the 
above referenced June 1989 VA statement suggesting a nexus 
between the service-connected pes planus and the veteran's 
long-term arthritic changes, and the December 2002 private 
physician's statement suggesting a nexus between the service-
connected pes planus and the veteran's right ankle arthritis.  
The fact that neither medical opinion was accompanied by the 
physician's rationale considerably lessens their probative 
value.

The remaining pieces of competent evidence of record that 
address the etiology question in this case are contained in 
the VA medical examination reports that were issued in 
January 2002, October 2003 and July 2004.  They all negate 
the existence of a nexus between the veteran's bilateral pes 
planus and his diagnosed disabilities of the lumbar spine, 
hips, knees, and ankles.

First, the physician who examined the veteran in January 2002 
opined that the veteran's pes planus was not responsible for 
his polyarthritis, and specifically attributed the 
disabilities to hereditary predisposition and aggravation 
caused by the 1995 MVA and the veteran's work history.

Second, the physician who examined the veteran in October 
2003 gave a similar opinion regarding lack of causation 
between the disabilities and the bilateral pes planus and 
explained that the fact that the veteran's systemic 
generalized arthritis affects both non-weight-bearing and 
weigh-bearing joints operates against the argument that the 
pes planus have been responsible for the DJD in these joints.  

He, too, opined that the systemic and symmetrical involvement 
in the veteran's joints pointed toward factors that were 
related to genetics, lifestyle, aging, and occupational 
demands, with the impact of the pes planus merely minor or 
peripheral.  He later went on to clarify that any 
contribution by the pes planus to the disabilities of the 
lumbar spine, hips, knees, and ankles, would be considered as 
adding up to no more than 10 percent as a whole.

Third, the physician who examined the veteran in July 2004 
confirmed the prior opinions and addressed the aggravation 
factor referred to by the prior examiner, in regards to which 
he stated that, because the veteran was largely non-weight-
bearing because of his advanced DJD in the knees and back, it 
was his opinion that the pes planus was not an aggravating 
factor related to his complaints referable to his ankles, 
knees, hips, and lumbar spine.

Moreover, the fact that the veteran reported in June 1949 
having had painful and swollen ankles at age 10 and his 
having attributed, in February 2001, his right hip pain, with 
radiation, to "work," weighs against the veteran's claim.

The Board acknowledges the statements of record proffered by 
the veteran to the effect that he believes that his 
disabilities of the lumbar spine, hips, knees, and ankles are 
all solely due to his service-connected bilateral pes planus.  

However, the record in no way reflects that the veteran is a 
medical professional who has the requisite training and 
knowledge to offer an opinion as to medical diagnosis or 
etiology, nor has the veteran has claimed that he has such 
training and knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
knowledge and require the special knowledge and experience of 
a trained medical professional).  Therefore, the Board is 
precluded from according his opinions in that regard any 
weight or probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In short, the disabilities of the lumbar spine, hips, knees, 
and ankles are shown to have been first diagnosed many years 
after service and the preponderance of the evidence operates 
against a finding that either of these disabilities is 
causally related to service or proximately due to or the 
result of the service-connected bilateral pes planus.

In view of this finding, the Board concludes that the 
diagnosed disabilities of the lumbar spine, hips, knees, and 
ankles were neither incurred in nor aggravated by service, 
nor were they proximately due to or the result of service-
connected bilateral pes planus.

In reaching the above conclusion, the Board has certainly 
considered the applicability of the benefit-of-the-doubt 
doctrine (which the Board notes that the veteran's 
representative raised and requested to be applied to this 
case in the VA Form 9 that he submitted on behalf of the 
veteran in March 2004, and more recently in the Appellant's 
Brief that was submitted more recently, in June 2005).  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a lumbar spine disability, currently 
diagnosed as spondylosis, with scoliosis, claimed as 
secondary to bilateral pes planus, is denied.

Service connection for bilateral hip arthritis, claimed as 
secondary to bilateral pes planus, is denied.

New and material evidence having been submitted sufficient to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of the knees, claimed as secondary 
to service-connected bilateral pes planus, the claim is 
reopened, but the appeal is denied.

New and material evidence having been submitted sufficient to 
reopen a previously denied claim of entitlement to service 
connection for a disability of the ankles, claimed as 
secondary to service-connected bilateral pes planus, the 
claim is reopened, but the appeal is denied.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


